Citation Nr: 0800866	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


ISSUES

1.  Entitlement to service connection for left foot 
disability, to include residuals of frostbite, secondary to 
in-service cold exposure.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for colon 
cancer, Meniere's disease, left foot frostbite, and hearing 
loss.  

In a rating decision dated in May 2007 the RO granted service 
connection for Meniere's disease and bilateral hearing loss.  
The issues thus remaining on appeal are entitlement to 
service connection for frostbite, left foot, and entitlement 
to service connection for colon cancer.

In October 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Detroit, Michigan.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The record contains no evidence of a left foot condition 
during active military service, and no competent probative 
evidence that links a current left foot disorder to any 
incident of active military service to include exposure to 
cold weather.  

2.  The veteran was diagnosed with and treated during active 
military service for an episode of acute gastroenteritis that 
resolved within a week of its onset.

3.  The record contains no evidence of a chronic intestinal 
disorder during active military service or for more than 30 
years thereafter; and no competent probative evidence that 
links the veteran's current colon cancer to service.  


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Colon cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in October and 
December 2004, and in February 2007 satisfied the duty to 
notify provisions with respect to direct service connection.  
The veteran was apprised of the information and evidence 
necessary to establish his claim for entitlement to service 
connection; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  He was specifically requested to provide "any 
evidence in [his] possession that pertains to [his] claim."  
See 38 C.F.R. § 3.159(b)(1).  The Board is thus satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the February 2007 letter the veteran was informed of how 
VA establishes disability ratings and effective dates.  The 
claim was then readjudicated by way of a May 2007 
supplemental statement of the case.  Regardless, having found 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran also testified during an informal RO 
hearing, and appeared and testified before the undersigned 
acting Veterans Law Judge.  The transcripts of these hearings 
are of record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service connection, left foot frostbite

The veteran seeks service connection for residuals of a 
frostbite injury to his left foot.  During his October 2007 
Board hearing he testified that he was exposed to extreme 
cold during his tour in Germany.  He testified that his feet 
became so numb that he was unable to get up and walk.  He 
added that after four days his foot was so big that he could 
not get his boot on, at which time he was taken to the 
hospital.  He then testified that this all happened after his 
discharge from service, and that the hospital he was taken to 
was in Atlanta.  He testified that his current symptoms 
include "throbbing and the numbness and burning sensation 
and its hard to walk" when the weather turns colder.  He 
claims that he was told that he had frostbite, but then said 
that he was told it was "gout."

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

The Board notes that a medical record dated in October 1954 
documents treatment for blisters on the heel of the right 
foot during service.  However, the record contains no 
evidence of treatment to the left foot, including for 
residuals of cold exposure/frostbite.  The reports of a July 
1953 reenlistment examination and a July 1956 separation 
examination show no foot abnormalities.  

VA medical records dated in March 1963 constitute the 
earliest documented evidence of treatment for a left foot 
problem of any kind.  These records confirm in-patient 
treatment beginning in March 1963 for left paresthesias, 
including left leg weakness and numbness.  According to the 
April 1963 hospital discharge report:

His [the veteran's] motor system showed 
definite evidence of mild left 
hemiparesis.  The left extensors of the 
wrist were moderately weak, and extensors 
of the left foot as well as the hip 
flexors, hamstrings, quadriceps on the 
left side were also weak.  [emphasis 
added.]

Diagnosis in 1963 was "transient right cerebrovascular 
insufficiency."  

During the course of his 1963 in-patient care the veteran 
informed treatment providers that he had sustained a head 
injury during service, but reported no other in-service 
health issues.  According to the hospital's chief 
neurologist, the veteran's cerebrovascular insufficiency was 
not likely due to any prior head trauma, but was more likely 
an atypical form of seizure disorder, or secondary to an 
undetected neoplasm or vascular abnormality such as an 
aneurysm.  

In a letter dated in 1985 a private treating otologist 
advises that the veteran's symptoms were due to a rare, 
"chronic peripheral vestibular disorder associated with 
marked disequilibrium, staggering gait and severe limitation 
of any activity, especially those associated with rapid 
movement of the head or body."  This diagnosis was 
reaffirmed by a private treating otologist/neurologist in 
March 1986.  In any event, treatment records contain 
absolutely no mention by the veteran or any treatment 
provider of prior cold exposure or frostbite.  Compensation 
and pension (C&P) examinations done in January 1985 and 
January 1986 also found no foot or skin abnormalities.

From the outset the Board notes that the veteran is competent 
to testify with regard to his in-service experiences and 
symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Unfortunately, the record 
contains no competent probative evidence of a current 
residual left foot disorder stemming from cold exposure 
during service.  Indeed, the medical evidence of record, 
which dates as far back as 1953, contains no reference to 
cold exposure or frostbite.  In addition, there is no record 
of any complaints of or treatment for a left foot condition 
during active military service.  While VA medical records 
dating from March to April 1963 confirm inpatient care for 
left hemiparethesis, including left foot numbness, there was 
absolutely no mention by the veteran or his treatment 
providers of any prior cold exposure or frostbite, and no 
suggestion by a VA or any other treatment provider that the 
1963 onset of left foot numbness was due to cold 
exposure/frostbite during service, or to any other incident 
of active military service.  

The Board also notes the 10 year lapse in time between the 
veteran's purported cold exposure during service and the 
March 1963 earliest documented evidence of any left foot 
disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  In 
accordance with Maxson the Board finds the 10 year lapse in 
time between active military service and medical treatment 
for a left foot disorder to be probative evidence against the 
veteran's claim of a relationship between a current left foot 
condition and cold exposure during service.  Id.  In any 
event, in the absence of any competent probative evidence of 
a current left foot disorder caused by cold exposure or any 
other incident of active military service, service connection 
for a left foot disorder must be denied.  

Reasonable doubt has been considered in this matter; however, 
the probative medical and lay evidence against the claim 
outweighs the veteran's allegations of a nexus between a 
current left foot disorder and active military service.  The 
record thus does not contain an approximate balance of 
negative and positive evidence on the merits for a finding in 
the veteran's favor.  38 C.F.R. § 3.102.  

The Board notes the veteran's request for a new C&P 
examination.  Pursuant to the Court's decision in McClendon 
v. Nicholson, 20 Vet. App. 79 (2006), the first element to be 
addressed in determining whether a VA examination is required 
is whether there is competent evidence of a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  The veteran does not have a current diagnosis of 
left foot frostbite residuals.  Although he may, as he has 
testified, suffer from periodic left foot discoloration, 
numbness, throbbing, and a burning sensation, the record 
contains no competent probative evidence which indicates that 
these symptoms may be associated with any incident of active 
military service, or related to a service-connected 
disability.  The Board thus finds that referral of the case 
for the purpose of obtaining a medical examination is not 
warranted.  38 C.F.R. § 3.159(c)(4).

II.  Service connection, colon cancer

The veteran also seeks service connection for colon cancer, 
which he says manifested itself during active military 
service as rectal bleeding.  

Although SMRs do show treatment in June 1955 for acute 
gastroenteritis, there is no record of any rectal or 
intestinal bleeding during any period of active military 
service, and no record of a chronic colon/intestinal disorder 
during service.  Separation examination found no 
abdominal/intestinal abnormalities.  38 C.F.R. § 3.303(b).  
Indeed, apart from the June 1955 incident which, according to 
the veteran, ensued following his repast at a local German 
restaurant, SMRs show no other treatment for any abdominal 
complaints.  In fact, the record contains no competent 
probative evidence of a chronic intestinal condition, 
including colon cancer, prior to 1999 (more than 30 years 
after the veteran's separation from active military service), 
and no competent probative evidence which suggests that the 
veteran's current colon cancer disorder is related to active 
military service.  See Espiritu, 2 Vet. App. 492.  Service 
connection for colon cancer must therefore be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

With regard to the court's ruling in McClendon, the record 
contains no probative evidence of a chronic colon/intestinal 
disorder during active military service; no diagnosis of or 
treatment for colon cancer during service or for more than 30 
years thereafter; and no probative evidence which suggests 
that the veteran's colon cancer was incurred during active 
military service.  McClendon v. Nicholson, 20 Vet. App. 79.  
The Board finds that a VA examination is not necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).


ORDER

1.  Service connection for cold weather injury, frostbite, 
left foot, is denied.

2.  Service connection for colon cancer is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


